       Case 1:20-cv-00127-LMG Document 65       Filed 08/26/21    Page 1 of 6




            IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:       THE HONORABLE LEO M. GORDON, SENIOR JUDGE
________________________________________________
                                                 )
POKARNA ENGINEERED STONE LIMITED &               )
M S INTERNATIONAL, INC.,                         )
                                                 )
      Plaintiff and Consolidated Plaintiff,      )
                                                 )
      v.                                         ) Consol. Ct. No. 20-00127
                                                 )
UNITED STATES,                                   )
                                                 )
      Defendant,                                )       PUBLIC VERSION
                                                 )
      and                                        )
                                                 )
CAMBRIA COMPANY LLC,                             )
                                                 )
      Defendant-Intervenor.                      )
________________________________________________)

           DEFENDANT’S RESPONSE TO MSI’s SUPPLEMENTAL BRIEF


                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     JEANNE E. DAVIDSON
                                     Director

                                     TARA K. HOGAN
                                     Assistant Director

OF COUNSEL:                          STEPHEN C. TOSINI
VANIA WANG                           JOSHUA E. KURLAND
Attorney                             Attorneys
U.S. Department of Commerce          Department of Justice
Office of the Chief Counsel for      Civil Division, Commercial Litigation Branch
Trade Enforcement & Compliance       PO Box 480, Ben Franklin Station
Washington, DC 20230                 Washington, D.C. 20044
                                     tel.: (202) 616-5196
                                     email: stephen.tosini@usdoj.gov

August 26, 2021                      Attorneys for Defendant
         Case 1:20-cv-00127-LMG Document 65                Filed 08/26/21      Page 2 of 6




             DEFENDANT’S RESPONSE TO MSI’s SUPPLEMENTAL BRIEF

       Defendant, the United States, respectfully responds to the supplemental brief filed by

plaintiff, M S International, Inc. MSI’s supplemental brief, ECF No. 60 (MSI Br.), suffers from

the same “circular loop” that the Court identified in its August 16, 2021, letter, ECF No. 59

(Ltr.), and none of MSI’s contentions excuse its failure to proffer evidence on the record

sufficient to upset Commerce’s industry support determination.

       As the Court correctly explained, “the petition . . . establishe{d} the requisite 50 percent

support” based on Commerce’s reasonable interpretation of producers. Ltr. 2. Given this prima

facie showing, there was no duty to “poll the industry or rely on other information in order to

determine if there is support for the petition,” 19 U.S.C. § 1673a(c)(4)(D)(i), unless MSI were to

proffer record evidence to rebut, clarify, or correct any error or omission in the petition. In a

misguided attempt to trigger polling under subparagraph (D), MSI proffered evidence regarding

certain fabricators who opposed the petition. Even when Commerce analyzed the available

record evidence using MSI’s fabricators’ production volume in conjunction with that of the

domestic producers, the results remained unchanged – the record reflected that the domestic

producers who supported the petition accounted for more than 50 percent of total production.

MSI Br. Ex. 3, Ex. 3 at 7-8, 17. Accordingly, MSI failed to trigger any obligation under

subparagraph (D).

       Rather than proffer actual record evidence below or in its brief, MSI contends that

Commerce should have inferred from its partial submission that the petition would have lacked

industry support, had MSI made a more complete submission. Id. 3-5. This misconstrues both

the statute and MSI’s burden. First, the statute does not compel the polling that MSI seeks.

Subparagraph (D) directs additional inquiry to assess whether a petition meets the prongs of
         Case 1:20-cv-00127-LMG Document 65               Filed 08/26/21      Page 3 of 6




subparagraph (A) only “{i}f the petition does not establish support of domestic producers or

workers accounting for more than 50 percent of the total production of the domestic like

product.” 19 U.S.C. § 1673a(c)(4)(D) (this ratio equals total production volume of affirmative

petition supporters divided by total domestic production). Here, the India antidumping duty

petition established this 50 percent threshold and thus, Commerce was not required to take

further action, except to address any rebuttal to the petition on this point. Commerce explained

that even if it had included MSI’s proffered evidence of fabricators’ production in its

calculations, producers accounting for 50 percent of the total production of domestic like product

supported the petition. At that point, again, there was no requirement to poll the domestic

industry. MSI Br. Ex. 3, Ex. 3 at 7-8. Further, the decision whether to poll is discretionary,

because, even under subparagraph (D), Commerce may “rely on other information” to determine

industry support.1 19 U.S.C. § 1673a(c)(4)(D)(i). There is no basis to conclude that Commerce

would have abused its discretion by relying on record information proffered by both petitioner

and respondent to make this finding. See, e.g., Micron Tech., Inc. v. United States, 117 F.3d

1386, 1396 (Fed. Cir. 1997) (in analogous situation courts “review verification procedures

employed by Commerce in an investigation for abuse of discretion”). Indeed, the “the decision




1
  In fact, for the Turkey petitions, Commerce relied on other information to determine industry
support under subparagraph (D). MSI Br. Ex. 3 at 7-8. MSI also claims that Commerce
indicated that [                                      ] but this is wrong. Consistent with its
practice, Commerce identified [                     ] as Commerce does not impute support or
opposition to a producer that has not formally expressed such an opinion. Id. at 8. Commerce
simply noted that, even if [                           ], the Turkey petitions would still have the
requisite level of industry support. Id. at 7 n. 56. MSI also incorrectly claims that, even if
Commerce were permitted to ignore its alleged 9,730 fabricators, the Turkey petition would still
fail. This too is incorrect. Commerce explicitly addressed MSI’s contentions and noted its
failure to include certain producers of domestic like product in its industry support calculation
for the Turkey petition, which formed the basis of MSI’s unsubstantiated assertions. Id. at 18.
                                                 2
         Case 1:20-cv-00127-LMG Document 65                 Filed 08/26/21      Page 4 of 6




to select a particular methodology rests solely within Commerce’s sound discretion.” Hercules,

Inc. v. United States, 673 F. Supp. 454, 469 (Ct. Int’l Trade 1987).

       Similarly, the Statement of Administrative Action Accompanying the Uruguay Round

Agreements Act (SAA) confirms Commerce’s wide discretion to rely upon the record made by

the parties. In discussing the polling subparagraph (D), the SAA explains that:

               if a petition provides sufficient evidence that domestic producers
               or workers accounting for more than fifty percent of total domestic
               production of the domestic like product expressly support the
               petition. Commerce will determine, on the basis of evidence
               contained in the petition, that the petition is filed by or on behalf of
               the domestic industry. . . .

               If the requisite support is not established on the face of the petition,
               Commerce will poll or otherwise determine whether the industry
               supports the petition. In appropriate circumstances, Commerce
               may use statistically valid samples to determine whether the
               required support exists. In conducting any required sampling, a
               primary source of information for Commerce will be information
               contained in the petition and placed on the record by domestic
               interested parties.

1994 U.S.C.C.A.N. 4040, 4193 (1994) (emphasis added) (internal quotation marks omitted).

       Second, MSI cannot now demand that the Court expand the record with speculative post-

hoc analysis, simply because MSI’s own submission was deficient. Where there is an

opportunity for an interested party to submit record evidence to support an argument, “‘the

burden of creating an adequate record lies with {the interested party} and not with Commerce.’”

QVD Food Co. v. United States, 658 F.3d 1318, 1324 (Fed. Cir. 2011) (quoting Tianjin Mach.

Imp. & Exp. Corp. v. United States, 806 F. Supp. 1008, 1015 (Ct. Int’l Trade 1992)) (citing NTN

Bearing Corp. of Am. v. United States, 997 F.2d 1453, 1458-59 (Fed. Cir. 1993)). Accordingly,

as in QVD, MSI “is in an awkward position to argue that Commerce abused its discretion by not

relying on evidence that {MSI} itself failed to introduce into the record.” Id.



                                                  3
         Case 1:20-cv-00127-LMG Document 65                Filed 08/26/21     Page 5 of 6




       Additionally, MSI’s apparent contention that a lack of industry support (when fabricators

were included) was obvious finds no support in the facts or law. Pl. Br. 3 (alleging

determination “deficient on its face”). In contrast, MSI’s contention did not evolve from

Commerce’s analysis of MSI’s data, but instead involved MSI’s strategic decision to place only

limited information regarding certain fabricators’ production and views on the record.

Commerce’s alternative calculations are based on the record evidence, whereas MSI’s arguments

are based upon speculation and are unsupported by the record. Given its burden, MSI “needed to

leave no doubt on this factual issue.” Ltr. 3. MSI erroneously speculates that “if the remaining

9,730 fabricators…oppose the petitions” and produced a certain amount of quartz surface

products (QSP), Commerce would need to reject the petitions. MSI Br. 5. However, MSI

offered no evidence on the record regarding the position, production volume, or even the

existence, of its purported 9,730 fabricators and, thus, these fabricators would be treated as

neutral, consistent with Commerce’s longstanding practice, even if they did exist. In sum, the

record established that the petitions had the requisite level of support, even assuming for

argument’s sake that fabricators should be considered producers.

       Finally, as the Court explained in its letter and as MSI agrees, the primary issue with

regard to industry support for the underlying petition is whether certain fabricators, who

purchase subject merchandise or domestic like product (QSP) and conduct certain finishing

operations, qualify as domestic producers for industry support purposes. See, e.g., MSI Br. 2,

Def. Br. 6. Given the record evidence showing that fabricators do not meet the standard for

being domestic producers, the Court need not address the sufficiency of MSI’s submission

regarding fabricators.




                                                 4
        Case 1:20-cv-00127-LMG Document 65               Filed 08/26/21     Page 6 of 6




                                        CONCLUSION

       For these reasons, we respectfully request that the Court enter judgment in favor of the

United States.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             JEANNE E. DAVIDSON
                                             Director

                                             /s/ TARA K. HOGAN
                                             Assistant Director

OF COUNSEL:                                  /s/ STEPHEN C. TOSINI
VANIA WANG                                   JOSHUA E. KURLAND
Attorney                                     Attorneys
U.S. Department of Commerce                  Department of Justice
Office of the Chief Counsel for              Civil Division, Commercial Litigation Branch
Trade Enforcement & Compliance               PO Box 480, Ben Franklin Station
Washington, DC 20230                         Washington, D.C. 20044
                                             tel.: (202) 616-5196
                                             email: stephen.tosini@usdoj.gov

August 26, 2021                              Attorneys for Defendant




                                                5
